Title: To Thomas Jefferson from Philip Pendleton Barbour, 12 March 1825
From: Barbour, Philip Pendleton
To: Jefferson, Thomas


Dear Sir,
Frescati,
March. 12th— 25.
Since I left Monticello, I have with great deliberation reflected upon the proposition which you made me, in relation to the professorship of law in the University. It has resulted in the opinion that I cannot accept the proposition, upon terms which would require my permanent removal from my estate, consistently with the duties which I owe to my family. At the same time, I would beg leave to repeat the suggestion which I made in conversation upon the subject,—That I will willingly undertake it, provided, I may be allowed to retain my judicial appointment, conforming in this respect to the course in Wm & Mary college. I will add, that if it should be agreeable to the visitors, to make an experiment of this plan, I will without hesitation, at the close of the first year, surrender the appointment, if the trial should not be satisfactory; or if the experiment should seem to me, to justify me in the course, I might then be willing to resign my office.With Sentiments of esteem I am your obdt. Servt.P. P. Barbour